Title: From George Washington to the United States Senate and House of Representatives, 20 January 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States January 20th 1794.
          
          Having already laid before you a Letter of the 16th of August 1793, from the Secretary
            of State to our Minister at Paris; stating the conduct and urging the recal, of the
            Minister plenipotentiary of the Republic of France; I now
            communicate to you, that his conduct has been unequivocally disapproved; and that the
            strongest assurances have been given, that his recal should be expedited without
              delay.
          
            Go: Washington
          
        